SIMPSON, J.
The appellant was convicted of the crime of murder, and sentenced to imprisonment for life.
There was no error in allowing the witness William Gibson to testify as to the confession by the defendant that he had killed the deceased. A sufficient predicate was laid, and, besides, the defendant did not deny that he killed the deceased, but rested on self-defense.
There was no error in allowing proof of tracks near the place of the killing. All the surroundings and circumstances are admissible, and the question as to whether the tracks were those of the defendant was for the jury to decide. The numerous cases cited by appellant recognize the propriety of admitting proof of tracks, but simply hold that the witness must not give his opinion as to whose tracks they were, but must state facts, and leave it to the jury to decide whose tracks they were. — Davis v. State, 152 Ala. 82, 85, 44 South. 545; Leonard v. State, 150 Ala. 89, 93, 43 South. 214.
There was no error in allowing the witness to testify that the tracks looked like they were made by some *63one running. — Smith v. State, 137 Ala. 22, 27, 34 South. 396.
There was no error in allowing proof of a gun wad being found near the place of shooting, for the same reasons as stated in regard to the tracks. As to all these matters, there was no injury to the defendant, as he admitted that he was there, and that he did fire the gun which killed the deceased.
The reference, in Hodge v. State, to proof of the gun wads, does not indicate that there was any error in admitting the testimony. — 97 Ala. 38, 39, 12 South. 164, 165, 38 Am. St. Rep. 145. It simply states, what is true as to almost every item of circumstantial evidence, that “by itself, and disconnected with something else to make it relevant, this evidence did not tend to show that defendant, more than any other person, did the shooting.”
There was no error in admitting the testimony of the witness Willingham, in regard to remarks by the defendant the day before the killing, to the effect “that he was going home to die with them, folks or no folks.” The other testimony showed that the defendant had had a difficulty with his home people, to which he was referring. It was for the jury to determine whether the remarks amounted to threats.
The same is true with regard to the testimony of the witness Broaden, as to statements made by the defendant, to the effect that he would have killed both his father and grandfather but for his wife. This showed the animus of the defendant towards his father, whom he afterwards killed. The further statements of this witness, to the effect that his father and grandfather were “doing pretty bad,” and that if they did not let him alone he was going to kill them both, were clearly admissible, as the court held.
*64The witness Dee Smith having testified to the good ■character of the defendant, there was no error in permitting him to be questioned, on cross-examination, as to whether he had heard that the defendant beat his old grandfather. — Thompson v. State, 100 Ala. 70, 72, 14 South. 878; Smith v. State, 103 Ala. 57, 70, 15 South. 866; Terry v. State, 118 Ala. 79, 86, 23 South. 776; Williams v. State, 144 Ala. 14, 18, 40 South. 405; Andrews v. State, 159 Ala. 15, 25, 48 South. 858. If the defendant so desired, he could have required of the witness, on re-examination, whether what he had heard was before or since the commencement of this prosecution, and, if since, brought the matter to the attention of the court. The only objection made to the question was that it was illegal, irrelevant, and immaterial.
The witness Matthews, having testified that the defendant’s character or reputation was good, was asked by the solicitor, “After this case came up, didn’t you hear about him having beat his old grandfather?” ■which question was objected to, and the objection overruled. Upon this question, it is the opinion of the writer that in this the court erred. While, as above shown, particular questions may be asked of character witnesses, in order to test the accuracy of their testimony, and considerable latitude has been allowed along that line, yet it is only the character which the defendant has borne up to the time of the commission of the offense which can be inquired into. Otherwise a witness who could conscientiously bear testimony to the good character of the defendant up to the time of the commission of the offense might be liable to have his testimony to some extent discredited by the rumors that are liable to spring up when a man is accused of a crime, or even by those which have been manufactured for the very purpose of breaking the effect of the *65character witness’ testimony. — Griffith v. State, 90 Ala 583, 589, 8 South. 812.
In this opinion Dowdell, C. J., and Anderson, May field, and Sayre, JJ., concur.